Election/Restrictions
Claims 5-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant elected the torque structure shown in Figs. 1-7 (Species I) timely traversed the restriction (election) requirement in the reply filed on July 20, 2022.
In the reply filed October 28, 2022, applicant argues clam 5 should be examined  because it reads on the elected species.  However, in the reply filed July 20, 2022, applicant did not identify it as reading on the elected species.  Thus it was withdrawn and will remain withdrawn until it is either canceled or rejoined, should the application be found to be in condition for allowance.  
If in fact the subject matter of claim 5 reads on the elected species and applicant desires that it be examined pursuant to a request for continued examination, then it should be amended to a claim that has not been withdrawn, or presented in a new claim identified as reading on the elected species.

Claim Rejections - 35 USC § 101
Claims 1, 2 & 4 are rejected under 35 U.S.C. 101 because the disclosed invention (i.e. the elected species, the torque structure shown in Figs. 1-7) is inoperative and therefore lacks utility. In order to transmit torque (see “In operation” at page 10), the first and second driving members 10, 30 must be held together so that the first and second transmission members 20, 40 are interconnected (i.e. rest against each other side-by-side as in Figs. 3 & 4). However, there is no element or other structural feature to hold the transmission members together. Without such, any attempt to transmit torque from one transmission member to the other would result in the first 10 sliding away from the second 30. In which case the first and second transmission members 20, 40 would no longer be interconnected (see Fig. 5) making the disclosed invention inoperable.
	In the reply filed October 28, 2022, applicant arguments pertaining to this rejection rely entirely on an explanation of an unelected species.  The argument is moot because there is nothing in it relevant to the operability of the elected species.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Greg Binda whose telephone number is (571)272-7077. The examiner can normally be reached M-F 9-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 571-270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Greg Binda/Primary Examiner, Art Unit 3679